DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 110 in Fig. 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0016], “structures may each comprise one or move voxels” should be corrected to “one or more voxels.”  
Paragraphs as numbered in applicant’s pre-grant publication US 2019/0201109. Appropriate correction to the original filing is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 20-21 are objected to because of the following informalities:  the use of ‘and/or’.  Appropriate correction is required. For the purposes of examination, the claims as written are interpreted as “determining at least one of a position and geometry of a target structure” (claim 20) and “the tracking structure is identified using at least one of a dynamic DRR of the patient and a dynamic atlas” (claim 21). Refer to footnote 4 of Ex parte Gross (Appeal No. 2011-004811), in which the Board noted that the “preferred verbiage” is “at least one of A and B” to communicate the same scope.	
Claims 24-26 are objected to because of the following informalities: claims incorporate language drawn to non-statutory elements of claim 23 (see discussion under 101 Rejections below). Claim 26 if further objected to for mixing method and apparatus elements based on the claims it is drawn to (computer of claim 25, non-transitory computer program of 23, and the method of claim 14), which creates confusion as to when direct infringement occurs. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites determining whether the selected sub-tracking structures fulfill predetermined criteria with no description of the distinct values or ranges of the criteria in the specification. Applicant merely provides potential methods of evaluating the selected sub-tracking structures at least in paragraphs [0018]-[0019], [0054], [0064] with respect to thresholds absent definitive quantitative values or ranges, or what would satisfy or fulfill the particular criteria. Therefore, given the claim language, a person of ordinary skill in the art would not be able to make the determination whether sub-tracking structures fulfill a predetermined criteria, because no quantitative information on the predetermined criteria is provided. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similarity" in claim 14 is a relative term which renders the claim indefinite.  The term "having the same range of similarity of movement" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the specification provides ample description for possible determinations between different sub-tracking structures (e.g. paragraph [0017]), with the mention of thresholds, neither specific ranges nor specific values are provided to enable one of ordinary skill in the art to determine the individual tessellations of the sub-tracking structures. For the purposes of examination, this element of the claim is being interpreted as any set sub-tracking structure necessarily being defined by its area or volume sharing similarity of movement to require its inclusion within a boundary of a given sub-tracking structure. 
Claim 22 recites "determining whether the selected sub-tracking structures fulfill predetermined criteria," of which the predetermined criteria are not defined by the claim which therefore renders the claim indefinite. Further, the specification does not provide the necessary details for ascertaining the predetermined criteria, and one of ordinary skill in the art would not . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. Claim 14 recites a method acquiring an identified tracking structure of a patient, and tessellating the identified tracking structure into a plurality of sub-tracking structures, which, under the broadest reasonable interpretation, covers performance of the limitation in the mind. No other structural elements are recited in the claim. For example, acquiring an identified tracking structure encompasses the user manually identifying a structure in the patient that is to be tracked. If the claim language under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application and the claim does not recite sufficiently more. Acquiring an identified tracking structure of a patient identified in image data, and without reference to how the image data is acquired, only specifies the nature of the tracking structure is identified in image data merely generally links the abstract idea to a particular technological environment, which does not represent sufficient integration into a practical application or significantly more than the abstract idea. The claim is therefore directed to an abstract idea. Similarly, tessellating the identified tracking structure into a plurality of sub-tracking structures, which can be tracked individually, wherein the sub-tracking structures are formed by grouping parts of the identified tracking structure having the same range of similarity of movement together, does not provide any additional claim elements, particularly of structural nature, that would integrate the abstract idea into a practical application, and therefore does not impose meaningful limits on practicing the abstract idea. Further, the recitation of a computer implemented method in the preamble of the claim is recited at a “high level of generality” (i.e. as a generic computer element performing the generic functions of (1) acquiring an identified tracking structure and (2) tessellating the identified tracking structure into a plurality of sub-tracking structures) such that it amounts to no more than mere instructions to apply the exception using a generic computer. Additionally the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by computer. 
In consideration of each of the relevant factors and the claim limitations individually and in combination, claim 14 is directed to an abstract idea without sufficient integration into a practical application and without significantly more. The cited dependent claims also do not sufficiently link to a practical application or recite elements which constitute significantly more. Dependent claims 15-22 further specify features which, under a broadest reasonable acquiring a patient image and matching at least some of the plurality of sub-tracking structures with the anatomical patient structures (claim 15), individually tracking the matched sub-tracking structures (claim 16), selecting the matched sub-tracking structures (claim 17), individually tracking the selected sub-tracking structures (claim 18), determining an overall tracking position of the tracking structure (claim 19), determining a position and/or geometry of a target structure (claim 20), identifying the tracking structure (claim 21), and finally determining whether the selected sub-tracking structures fulfill predetermine criteria,  determining an overall tracking position, identifying a new tracking structure, acquiring the identified new tracking structure, tessellating the new tracking structure, and acquiring a patient image (claim 22). The additional limitations of claims 15-22 may be performed by a human in the mind or with the use of basic physical aids (e.g., pen and paper) and therefore define additional abstract ideas in the form of mental processes, consistent with the nature of the abstract idea identified from the parent claim 14. Additionally, the “acquiring” of claim 15 is not recited in conjunction with a particular machine, which would represent one possible integration into a practical application, and instead encompasses accessing stored image data. The recitation of the use of a dynamic DRR and/or a dynamic atlas of claim 21 represents a pre-solution activity, which does not define an inventive concept and therefore does not constitute a practical application or significantly more that the abstract ideas identified in the parent claim. In consideration of each of the claim elements, both alone and in combination, claims 14-22 are not patent eligible.
Claims 23-26 recite the judicial exception of independent claim 14 into their claim language and are therefore also directed to the judicial exception. As above for the dependent claims of claim 14, the additional claim limitations of one processor of at least one computer, when loaded into the memory of at least one computer (claim 23), a non-transitory computer-readable medium (claim 24), at least one computer (claim 25), and the at least one computer of claim 25 (claim 26) all represent generic computer components for carrying out the abstract idea. Further, the recitation of these generic computer components of claims 23-26 are recited at a “high level of generality” (i.e. as a generic computer element performing the generic functions of performing the abstract ideas of the method of claim 14) such that they amount to no more than mere instructions to apply the exception using generic computer components. Additionally the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by computer. The additional element of claim 26, namely a radiotherapy or radiosurgery treatment device represents a post-solution activity, which does not define an inventive concept and therefore does not constitute a practical application or significantly more that the abstract ideas identified in claim 14 (which it incorporates by incorporation of claim 25 and 23). Additionally, the radiotherapy or radiosurgery device is not integrated with the mental processes such that it represents a practical application of those abstract ideas. In consideration of each of the claim elements, both alone and in combination, claims 23-26 are not patent eligible.

Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the non-transitory computer program of claim 23 encompasses software per se. Further, the specification is silent on this element. The recitation of causing the at least one computer to perform the method according to claim 14 in claim 23 only serves to limit the function of the program of the software. As understood in light of the specification, the broadest reasonable interpretation of claim 23 encompasses software which is not within one of the four statutory categories of computer-readable medium program’ to overcome this rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlinger et al. (WO/2015/127970, of which US 2017/0065832 is relied upon for citation purposes as a US equivalent). 
With respect to claim 14, Berlinger teaches a computer implemented method (“the method is preferably constituted to be executed by a computer” in [0018]) comprising: acquiring an identified tracking structure of a patient wherein the identified tracking structure is an anatomical structure of the patient identified in image data which describes at least one anatomical structure of the patient and is a structure which shall be tracked (“The present invention is directed in particular to a data processing method (e.g. a computer program) for tracking an anatomical body part, such as the diaphragm or a tumour[sic], in a series of x-ray images” in paragraph [0014]); and tessellating the identified tracking structure into a plurality of sub-tracking structures (“image subset data” that is a “subset of the specific current medical sub-tracking structures can be tracked individually, wherein the sub-tracking structures are formed by grouping parts of the identified tracking structure having the same range of similarity of movement together (“determining the image region in the specific current medical image to be tracked” in [0026] and “specific subset image data is determined based on…the advance medical image data and the current medical image data,” wherein determining the current medical image is based on “the best match…achieved when the anatomical body part in the representation of the advance medical image and in the representation of the current medical image has the same movement state” in [0025]). Based on the interpretation of the ‘sub-structure’ of the claim (see above for 112(b) analysis of term in context), the subset is necessarily defined by the comparison of the current and advance medical image having the same range of similarity of movement in [0025]. 
Regarding claim 15, Berlinger further teaches acquiring a patient image describing anatomical patient structures (“tracking an anatomical body part, such as the diaphragm or a tumour [sic], in a series of x-ray images” in [0014] acquired by “an imaging unit comprising an x-ray tube 8” in Fig. 1 and [0072]), and matching at least some of the plurality of sub-tracking structures with the anatomical patient structures described by the patient image (“for example, an anatomical body part to be included in the specific image subset can be defined in the atlas and 
With regard to claim 16, Berlinger further teaches individually tracking the matched sub-tracking structures in [0026]: “Preferably, the specific image subset data is determined for exactly one… of the current medical images. This approach allows for an efficient procedure in first of all determining the image region in the specific current medical image to be tracked and by applying knowledge about this region to the at least one tracking current medical image”
	With respect to claim 17, Berlinger further teaches selecting the matched sub-tracking structures for tracking based on predetermined tracking conditions in paragraph [0028]: “Preferably, the specific image subset data is determined based on (in particular by) in particular automatically or manually determining a corresponding representation of the anatomical body part in the advance medical image and the specific current medical image. Corresponding representation in this sense means that the representations of the anatomical body part in both images are similar to each other at least to a predetermined extent.” Since “the advance medical image comprises and in particular defines…a representation of the anatomical body part in a specific movement phase” ([0019]), the similarity to a predetermined extent from [0028] encompasses predetermined tracking conditions. 
	Regarding claim 18, Berlinger further teaches individually tracking the selected sub-tracking structures in [0026] as above for claim 16. It is noted that the selected sub-tracking structures in the context of the claims refer to the selected matched sub-tracking structures of its parent claims 17 and 15. 
	Respecting claim 19, Berlinger further teaches determining an overall tracking position of the tracking structure based on the tracking of the selected sub-tracking structures: “Preferably, 
	With regard to claim 20, Berlinger further teaches determining a position and/or geometry of a target structure for treatment based on the tracking of the selected sub-tracking structures based on the evidence in [0035] for claim 19. It is inherent to the determination of the tracking position of the sub-tracking structure to reveal the position of the target structure upon which the sub-tracking structure depends. Further, in paragraph [0036] a “preferred step of determining display marking data based on…the specific image subset data and the tracking image subset data…,” which “allows for supplying the user with visual information such as for example a frame which is highlighted around the anatomical body part so as to simplify visual tracking of its vital movement.”
	Regarding claim 21, Berlinger further teaches the tracking structure is identified using a dynamic DRR of the patient (“the advance medical image preferably is at least one digitally rendered radiograph (DRR), in particular a pair of digitally rendered radiographs (DRRs), rendered from a CT image of the anatomical body part” in [0021]) and/or a dynamic atlas (“As an even further feature, the specific image subset can be determined by matching the current medical image data with an atlas” in [0031]).
	With respect to claims 23-25, Berlinger teaches in [0041] entirely a non-transitory computer program which, when running on at least one processor of at least one computer or when loaded into the memory of at least one computer, causes the at least one computer to perform the method according to claim 14 (claim 23), a non-transitory computer-readable program storage medium on which the program according to claim 23 is stored (claim 24), and at least one computer, comprising at least one processor and a memory, wherein the program of claim 23 is running on the at least one processor or is loaded into the memory (claim 25).
With regard to claim 26, Berlinger further teaches a system comprising the at least one computer of claim 25 and a radiotherapy or radiosurgery treatment device in [0042]: “The invention also relates to a treatment device, which is at least one of for example a radiotherapy device and a radiosurgery device, comprising: a) the aforementioned computer…(b) a medical imaging device for acquiring the current medical image data,” and “(c) an irradiation unit for emitting a treatment beam to the patient's body.”   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Berlinger in view of Fu et al (US 2011/0116703). 
Berlinger teaches the method of claim 17, determining the an overall tracking position of the tracking structure based on the tracking of selected sub-tracking structures (paragraph [0035] as above for claim 19), identifying a new tracking structure, acquiring the identified new tracking structure, tessellating the new tracking structure into a plurality of sub-tracking structures, and acquiring a patient image describing anatomical patient structures and matching at least some of the plurality of sub-tracking structures with the anatomical patient structures described by the patient image as above for claims 14 and 15 in paragraphs [0014], [0025]-[0026], [0031], and determining whether the selected sub-tracking structures fulfill predetermined criteria.
Fu discloses systems, methods, and an apparatus to detect a treatment target having motion using direct registration of the target and to tracking the target to synchronize a treatment beam with the motion of the target, which is analogous to the method of Berlinger and the instant application. As best understood by the claim language (see 112(b) analysis above), Fu teaches determining whether selected sub-tracking structures fulfill predetermined criteria in the block diagram of the method in Fig. 1B and described in paragraph [0072]: “If the initial target detection in operation 225 was correct, then the set of matching shift correlation windows in the in-treatment x-ray image will match the locations of the first set of shift correlation windows with little or no movement” and “conversely, if the initial target detection was incorrect, then the final locations of the matching shift correlation windows may be significantly different from the initial locations of the first set of shift correlation windows.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Berlinger with step 225 of Fu in order for “the final locations of each matching shift correlation window” to “be close to the initial locations of the first set of shift correlation windows when the best match has been achieved” ([0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2016/0203609) teaches an image alignment device, method, and program capable of performing alignment between two 3D images obtained by imaging a target organ in different phases of respiration by measuring the displacement of individual pixels of the organ in both images. The pixels in this case represent a form of tessellating a tracking structure into sub-tracking structures. 
Gemmel et al. (US 2016/0271422) teaches a method for irradiation planning of a target volume by defining a target volume in the body and subdividing the target volume into a plurality of individually approachable target points, providing another means for tessellating the target structure into sub-tracking structures.
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REMY C COOPER/
Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793